Citation Nr: 0738817	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-31 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for the residual 
conditions of rib fractures. 

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease. 

5.  Entitlement to service connection for migraine headaches. 

6.  Entitlement to service connection for post-traumatic 
stress disorder. 

7.  Entitlement to service connection for anxiety and 
depressive disorders. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss, a right knee 
disorder, residuals of rib fractures, chronic obstructive 
pulmonary disease, migraine headaches, and post-traumatic 
stress disorder, also claimed as anxiety and depressive 
disorders.  It is noted that the RO phrased the psychiatric 
issue as post-traumatic stress disorder (also claimed as 
anxiety and depressive disorders).  The Board has rephrased 
the issues as indicated on the title page.  

The issue of service connection for anxiety and depressive 
disorders is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss first manifested 
many years after service and is not related to any aspect of 
service. 

2.   The veteran's arthralgia of the right knee first 
manifested many years after service and is not related to any 
aspect of service.  

3.  The veteran's sustained fractures of the 5th and 7th ribs 
many years after service, and there is no medical evidence of 
a residual disability. 

4.  The veteran's chronic obstructive pulmonary disease first 
manifested many years after service and is not related to any 
aspect of service. 

5.  The veteran's chronic headache disorder first manifested 
many years after service and is not related to any service-
connected disability or any aspect of service. 

6.  The veteran has been diagnosed with PTSD.  There is no 
evidence in service medical or personnel records to verify 
that the causative traumatic events actually occurred.  The 
veteran has not submitted sufficient information to permit 
further research of military records or other corroborative 
evidence.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1101, 1110, 1112 (West 
2002), 38 C.F.R. § 3.303, 3.304, 3.385 (2007). 

2.  The criteria for service connection for a right knee 
disorder have not been met. 
38 U.S.C.A. § 1101, 1110, 1112, 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309 (2007).

3.  The criteria for service connection for residuals of rib 
fractures have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 
38 C.F.R. § 3.303, 3.304.

4.  The criteria for service connection for chronic 
obstructive pulmonary disease have not been met.  38 U.S.C.A. 
§ 1101, 1110, 1112, 38 C.F.R. § 3.303, 3.304.

5.  The criteria for service connection for migraine 
headaches have not been met. 38 U.S.C.A. § 1101, 1110, 1112, 
38 C.F.R. § 3.303, 3.304.

6.  The criteria for service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the Agency of 
Original Jurisdiction (AOJ).  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by correspondence on March 2004 that 
fully addressed all four notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and information in his 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  In April 2004, the veteran responded in writing and 
stated that he had submitted everything he had and that he 
did not receive any treatment outside VA.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case in a statement of the case in August 2004 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided in March 2004 did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed conditions.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Service Connection 

The veteran served in Army engineering and construction units 
including 18 months of non-combat service in Germany.  He 
contends that the disorders on appeal first manifested in 
service or were the result of injuries sustained in service.  

In a January 2003 audiological examination, the examiner 
noted the veteran's report of service in the U.S. Marine 
Corps from February 1972 to February 1974.  The veteran did 
not report this additional service in numerous VA forms and 
correspondence that requested his dates of active service.  
In June 1985 and in November 1994, the National Personnel 
Records Center certified that the veteran had active service 
in the U.S. Army only from November 1969 to October 1971.  In 
a July 2002 Board hearing, the veteran stated that he 
participated in active duty for training with a reserve unit 
for two weeks in 1974.  In June 2001, the RO requested 
additional service personnel records but none were available.  
There are no service medical records for treatment from 1972 
to 1974.  However, the file contains a certificate showing 
that the veteran received an honorable discharge in November 
1975 following the completion of his obligated service in the 
Army reserve.  Therefore, the Board concludes that the 
veteran's active service was in the U.S. Army from November 
1969 to October 1971 with two weeks of reserve active duty 
for training prior to November 1975.   

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Bilateral Hearing Loss

In a September 2004 statement, the veteran reported exposure 
to high noise levels from machine guns and tanks.  Service 
medical records showed no symptoms, diagnosis, or treatment 
for any organic ear disorders or hearing loss in service.  In 
June 1997, the veteran stated that he did not receive a 
discharge physical examination.  However, a discharge 
physical examination in July 1971 contained the results of an 
audiogram and showed no bilateral hearing loss.  The examiner 
noted no ear or hearing deficits.  In October 1971, the 
veteran signed a record stating that there had been no change 
in his medical condition since the July 1971 examination.  

In an August 1999 report, a VA examiner noted that the 
veteran's right external ear canal was inflamed and diagnosed 
external otitis.  In a February 2001 letter, a VA primary 
care physician stated that he had been following the 
veteran's medical status for two years and noted that he had 
been diagnosed with sensorineural hearing loss.  The clinical 
data to support the diagnosis is not in the file.  However, 
in February 2002 and April 2002, VA audiologists noted that 
the veteran was provided hearing aids that required 
adjustment.  

In January 2003, a VA audiologist noted a review of the 
claims file including service medical and personnel records.  
He noted that audiometric tests at the time of the veteran's 
discharge from service in July 1971 were normal.  The 
audiologist noted that there was no record of service from 
1972 to 1974 as reported by the veteran.  Referring to her 
examination in November 2002, the audiologist noted the 
veteran's reports of exposure to high noise levels from his 
operation of military vehicles and from nearby ordnance 
training and that he reported first experiencing hearing 
difficulty 26 years earlier.   The veteran also reported no 
occupational or recreational noise exposure, but in a July 
2002 Board hearing, the veteran stated that he worked in 
construction as a tile setter until he sustained a workplace 
injury in the early 1980s.  The audiologist noted the results 
of current audiometric testing and diagnosed bilateral 
senorineural hearing loss.  Prior to review of the service 
medical records, the audiologist stated that noise exposure 
in service could not be ruled out as a contributing factor.  
However, after review of the service medical records 
including the results of the July 1971 testing, the 
audiologist stated that it was not likely that his hearing 
loss was caused by noise exposure in his service from 1969 to 
1971.  

The Board concludes that service connection for bilateral 
hearing loss is not warranted.  The veteran had no hearing 
deficits at the time of discharge and sensorineural hearing 
loss was not diagnosed until the late 1990s, many years after 
service.  A VA audiologist who reviewed the veteran's entire 
history concluded that noise exposure from 1969 to 1971 was 
not likely the cause of his current hearing loss.  

The Board acknowledges that the veteran's contentions that he 
performed two weeks of active duty for training with an 
engineering unit in 1974.  However, he did not identify any 
significant injury during that training, and the Board 
concludes that any additional noise exposure was similar to 
that experienced in earlier service for a much shorter 
duration.  Therefore, the Board places great probative weight 
on the audiologist's January 2003 medical opinion even though 
the examiner was not aware of this short additional period of 
service.  The Board concludes that the veteran's reports of 
noise exposure in service are credible.  However, a 
determination whether the exposure caused injury and resulted 
in current hearing loss requires medical expertise.  As a 
layperson, the veteran does not possess the necessary 
knowledge of medical principles, and his assertions, standing 
alone, are not probative as to the etiology of his current 
hearing acuity.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss first manifested 
many years after service and is not related to any aspect of 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Knee Disorder

Service medical records reveal that the veteran was seen in 
March 1970 for symptoms related to his stomach, foot, and 
knee.  He reported discomfort in the right knee.  The 
examination was negative except for mild crepitus.  The 
remainder of the service medical records is silent for 
injuries, symptoms, diagnoses, or treatment of the right 
knee.  

In December 1996, a VA examiner reviewed the results of an X-
ray and noted no abnormalities and no evidence of 
degenerative arthritis of the right knee.  In September 1998, 
a private physician diagnosed chronic degenerative arthritis 
of the left knee and left ankle but did not mention any 
disorder of the right knee.  

In April 1999, a VA examiner noted the veteran's reports of 
chronic back and knee pain.  The examiner assessed general 
osteoarthritis and recommended treatment at the pain clinic.  
In February 2000, a VA examiner at a pain clinic noted that 
the veteran was experiencing right knee pain.  However, other 
comments in the note were associated with disorders of the 
left knee and ankle.  In a February 2001 letter, a VA 
physician noted that he had been following the veteran's 
medical conditions for two years and that the veteran had 
been diagnosed with chronic arthralgia of multiple joints, 
but he specifically mentioned only the back, left ankle, 
right elbow, and bilateral wrists and hands.  In September 
2002, a VA examiner conducted a physical examination and 
noted chronic joint pains on multiple joints but did not 
specifically mention or note examination or imaging of the 
right knee.  

In March 2003, the RO denied service connection for a right 
knee disorder because there was no evidence of an injury or 
disorder of the right knee in service or any post-service 
diagnosis of a specific right knee disorder.  The veteran 
expressed disagreement with the decision in January 2004, 
specifically addressing his right knee.  However, in April 
2004, the veteran stated that his disability on appeal was 
not for his right knee but rather for his left knee.  Service 
connection for a left knee strain and left ankle disorders 
were denied by the RO in September 2004 and are not now 
before the Board on appeal.  In a substantive appeal later in 
September 2004, the veteran indicated that he desired to 
appeal the denial of service connection for his right knee.  

The Board concludes that the veteran experiences joint pain 
in the right knee that has been diagnosed generally as 
arthralgia of multiple joints.  Arthralgia is defined as pain 
in a joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  No provider listed the right knee as a separate 
disorder or noted that the right knee condition was 
sufficiently severe as to warrant specific examination and 
imaging tests.  The Board concludes that service connection 
for arthralgia of the right knee is not warranted because the 
competent medical evidence of record does not show a nexus 
between the notation in service and a diagnosis made several 
decades later.  The veteran has not argued that the symptoms 
continued during the remainder of his service and thereafter.  
It is specifically noted in that regard that the veteran 
filed claims for a number of conditions from the mid-1990s 
and later but did not file a claim for the right knee until 
2001.  He later indicated that he did not intend to file a 
claim for the right knee.  Arthralgia was noted and diagnosed 
by medical providers not earlier than 2000, many years after 
service.  

The weight of the credible evidence demonstrates that the 
veteran's current arthralgia of the right knee first 
manifested many years after service and is not related to any 
aspect of service.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Residuals of Rib Fractures

The veteran contends that he sustained rib fractures in 
service when he was beaten during race riots while serving in 
Germany.  

Service medical records are silent for any injuries, 
symptoms, diagnoses, or treatment for any rib fractures in 
service.  There were no records of complaint of chest 
discomfort or treatment for bruises or lacerations as might 
be evident from a beating.  In a July 1971 discharge 
examination, a physician noted no chest abnormalities or 
history of rib fractures. 

In February 1983, a private physician noted the results of a 
chest X-ray taken to investigate a possible herniated disc 
and pulmonary abnormality.  The physician noted that the X-
ray was normal and unchanged from a previous image obtained 
in September 1981.  In April 1989, a private radiologist 
noted that a concurrent chest X-ray revealed a healing 
fracture of the left number 5 rib that was not shown on a 
1984 image.   

In August 1994, the veteran signed a VA medical history form 
that noted that he had sustained broken ribs from an injury 
in 1986.  Chest X-rays in September 1994 showed old healed 
fractures of the 5th and 7th ribs.  Similar findings were 
shown on X-ray reports in May 1995, July 1996, and January 
1998 (although the latter image showed the old fractures at 
the 4th and 6th ribs).  Although the veteran has sought 
treatment for symptoms of pulmonary dysfunction, all post-
service medical records are silent for any symptoms of rib 
discomfort or other residual conditions of the old healed 
fractures.  

The Board concludes that service connection for the residuals 
of fractures of the ribs is not warranted.  There is no 
evidence that the veteran has any symptoms or abnormalities 
associated with the healed fractures.  Furthermore, the Board 
finds that the veteran's reports of rib fractures as a result 
of beatings in service not to be credible as they are 
inconsistent with service medical records that show no 
fractures in service and no treatment for other injuries 
associated with a physical beating.  No fractures were noted 
on X-rays in 1981 and 1983, and healed fractures were first 
identified in 1989.  Moreover, the veteran reported to VA 
medical providers in 1994 that he sustained the rib fractures 
in 1986, many years after service.  

The weight of the credible evidence demonstrates that the 
veteran does not have a residual disability as a result of 
rib fractures and that the fractures were sustained many 
years after service and were not related to any aspect of 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Chronic Obstructive Pulmonary Disease

Service medical records showed that the veteran was treated 
for symptoms of cough and respiratory congestion that was 
diagnosed as an upper respiratory infection in February 1970 
and March 1970 while stationed in Missouri.  After transfer 
to Germany, the veteran sought treatment in September 1970 
for recurrent upper respiratory infections and sinusitis.  A 
physician noted that a chest X-ray was normal but prescribed 
a course of antibiotics to treat sinus inflammation. A 
consulting physician noted the veteran's reports of cough, 
headache, and respiratory and nasal congestion.  He also 
noted that the veteran smoked two packs of cigarettes per 
day.  The physician diagnosed chronic bronchitis and 
sinusitis secondary to tobacco smoking.  A disability will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  38 C.F.R. § 3.300 
(2007). 

In November 1970, the veteran sought treatment for a sore 
throat and reported that he had recently lost 20 pounds of 
body weight.  The examiner attributed the loss of weight to 
recent episodes of dyspepsia.  The veteran was hospitalized 
for four days in January 1971 for continued symptoms of 
cough, nasal, and chest congestion.  He was prescribed 
decongestant medication, advised to stop smoking, and 
returned to duty.  The veteran continued to seek treatment 
for sore throat and cough for the next two months.  

In March 1971, the attending physician from January examined 
the veteran again and noted that he had found no chronic 
respiratory disease at that earlier time.  He reviewed the 
medical reports since January and noted that a consultation 
in February was unremarkable.  He noted that a concurrent 
chest and sinus X-rays were normal.  On examination he again 
noted no fever, clear lungs, and a dry unproductive cough.  
He diagnosed rhinitis associated with the use of nasal spray 
and smoking.  He specifically noted that there was no 
evidence of chronic respiratory disease.  Subsequent 
treatment reports in June 1971 and September 1971 continued 
to show that the veteran experienced nasal congestion and 
cough but examiners noted clear lungs, diagnosed allergic 
rhinitis, and continued to recommend smoking cessation.  
Notably, on a July 1971 discharge physical examination, the 
veteran reported that he was in good health and the examiner 
noted no respiratory abnormalities.  In October 1971, the 
veteran stated that there had been no change in his medical 
condition since the July examination.  

As noted in the previous section, chest X-rays obtained in 
1981, 1983, 1984 and 1989 showed no chronic lung 
abnormalities.   

In a December 1997 letter, a friend stated that he had known 
the veteran for 30 years and that starting after his military 
service he observed that the veteran was unable to run 
because of labored breathing.

Private medical records in May 1995, May 1996, March 1997, 
and June 1997 showed that the veteran was treated for cough 
and nasal congestion with courses of antibiotics and was 
diagnosed with bronchitis.  However, chest X-rays in 
September 1994, May 1995, July 1996, July 1997, and January 
1998 showed no evidence of infiltration or active lung 
disease.  A VA examiner the same month noted that the veteran 
had stopped smoking in 1995.  In September 1998, a private 
primary care physician summarized the veteran's medical 
conditions and noted a history of chronic bronchitis although 
his lungs were clear on a contemporary examination.  

In February 2001, a private primary care physician noted that 
he had followed the veteran's medical condition for two years 
and that the veteran had been diagnosed with chronic 
obstructive pulmonary disease.  In May 2001, a VA pulmonary 
function test confirmed moderate obstructive lung disease.  
Since that time the veteran has received prescriptions for 
inhaler medication but there is no record of further X-rays, 
function testing, or episodes requiring courses of 
antibiotics.  No medical provider has commented on the 
etiology of the disease.  

In a July 2002 Board hearing, the veteran stated that he 
experienced recurrent episodes of cough, nasal, and chest 
congestion in the cold, damp climates in Missouri and Germany 
in service.  He stated that, starting three months after 
service, he experienced episodes of congestion about monthly, 
more often in the winter, and sought treatment from a private 
physician, now deceased, for four years.  Thereafter, he 
self-treated with over-the-counter medications.  He further 
stated that he was experiencing episodes five to six times 
per year that required courses of antibiotic medication.  

In October 2002, the Board denied service connection for 
chronic bronchitis because the veteran's symptoms of nasal 
and chest congestion in service had resolved at the time of 
discharge and that there was no diagnosis of a chronic lung 
disease until 1995.  The Board now reviews the evidence again 
in connection with his claim for COPD and notes that COPD was 
not diagnosed until several decades after discharge from 
service and that no nexus to service has been provided by any 
of the veteran's medical providers.  

The Board concludes that service connection for chronic 
obstructive pulmonary disease is not warranted because a 
chronic lung disorder was not diagnosed earlier than 1995, 
many years after service.  The Board closely reviewed the 
service medical records and acknowledges that the veteran was 
treated on many occasions for nasal and chest congestion.  
However, the Board places greater probative weight on the 
absence of any evidence of COPD in service and on the 
conclusions of several military physicians that the veteran 
did not have a chronic respiratory disorder.  The Board notes 
that the veteran received recurrent treatment with over-the 
counter medications and with courses of antibiotics but that 
he was returned to duty on each occasion.  Specialists 
diagnosed allergic reactions that were exacerbated by 
smoking, a practice that the veteran continued until 1995.  
No chronic condition was observed or reported by the veteran 
on his discharge examination.  

The Board acknowledges the statement by a friend that he 
observed the veteran having difficulty running.  However, the 
Board also notes that the veteran smoked heavily until 1995 
and that physicians had advised him that smoking had a 
negative effect on his respiratory condition.  The Board also 
notes that the veteran worked in construction trades until a 
non-service connected injury in the early 1980's.  The Board 
places greatest probative weight on numerous physical and X-
ray evaluations throughout the 1980s and 1990s that showed no 
evidence of chronic lung disease.  

The weight of the credible evidence demonstrates that the 
veteran's current COPD first manifested many years after 
service and is not related to any aspect of service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraine Headaches

Service medical records showed that the veteran was treated 
for symptoms of headache, nausea, and diarrhea in June 1970.  
The examiner diagnosed gastroenteritis and prescribed 
medication.  Similar symptoms and treatment were noted in 
January 1971.  On one occasion in September 1971, the veteran 
reported experiencing headache associated with cough and 
allergy symptoms.  The examiner diagnosed rhinitis.  In a 
July 1971 discharge physical examination, a physician and the 
veteran noted no chronic headache disorders.  In August 1971, 
an examiner noted that the veteran was experiencing throbbing 
headaches and nervousness because his remaining time in 
Germany was growing short.  The examiner diagnosed an 
allergic reaction and prescribed medication. In October 1971, 
the veteran stated that there were no changes to his medical 
condition since the July examination. 

In March 1994, a private primary care physician noted the 
veteran's reports of headache and feelings of depression.  
The physician noted that the veteran was using an over-the-
counter pain reliever and prescribed an anti-depressive 
medication.  The physician diagnosed chronic headaches, 
possibly muscle contraction type, possibly aggravated by 
depression.  In May 1994, another private physician noted 
that the veteran's headaches were "out of control," and he 
prescribed medication for insomnia.   

In July 2000, a VA physician who followed the veteran's 
treatment at a pain clinic noted that the veteran experienced 
chronic headaches associated with joint pain and respiratory 
distress.  In January 2003, a VA mental health provider noted 
that the veteran experienced an ongoing problem with 
headaches associated with stress, anxiety, depression, and 
post-traumatic stress disorders.  None of the providers 
diagnosed migraine headaches and all noted the headache 
symptoms as associated with other physical or mental 
disorders. 

The Board concludes that service connection for chronic 
headaches is not warranted because there is no evidence that 
the veteran has been diagnosed with this particular disorder.  
The Board concludes that the veteran has been diagnosed with 
chronic headaches associated with joint pain, respiratory 
distress, and psychiatric disorders.  However, service 
connection for chronic headaches is not warranted because the 
chronic condition first manifested many years after service 
and is not related to service or to a service-connected 
physical or mental disorder. 

Service medical records showed that the veteran reported 
headache associated with gastrointestinal or respiratory 
symptoms on three widely spaced occasions.  No chronic 
condition was diagnosed and none was noted by examiners or 
the veteran at the time of discharge.  Chronic headaches were 
diagnosed not earlier than 1994, over 20 years after service, 
and were noted by medical providers as associated with non-
service-connected joint pain or upper respiratory disorders.  
None of the providers noted any association between headaches 
and any physical injury or disorder in service.  In April 
2004, the veteran stated that he experienced episodes of 
headaches in service and that he was currently being treated 
for headaches as a symptom related to psychiatric disorders.  
Headaches in service were noted by military examiners to be 
related to several physical problems and not noted earlier 
than 1994 to be related to psychiatric problems.  Therefore, 
the Board concludes that there was no diagnosis of chronic 
headaches in or after service and no continuity of the 
symptoms from service since those symptoms later arose from a 
different primary cause.  

The weight of the credible evidence demonstrates that the 
veteran's current chronic headaches first manifested many 
years after service and are not related to any aspect of 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Post-traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).   

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination. Id. 
 
The veteran does not contend nor do service personnel records 
show that he participated in combat.  The veteran contends 
that while serving in Germany he was nearly run over by a 
tank or truck, witnessed the decapitation of a soldier in a 
convoy accident, and was beaten by fellow soldiers in the 
context of several racial incidents.  In March 2001, the 
veteran reported to a medical provider that he had been 
molested in the past, although he did not indicate whether 
the assault occurred in service.  In July 2002, the veteran 
reported to a medical provider that he had experienced 
recurrent harassment from fellow soldiers because he was the 
youngest member of his unit.  In March 2003, the veteran 
reported to a medical provider that he had witnessed someone 
being shot.

The Board concludes that the veteran was not in combat.  
Therefore, supporting information is necessary to verify the 
occurrence of the traumatic events.  

In a July 2001 response to a request from the RO for 
information regarding traumatic events in service, the 
veteran reported only his branch of service and service 
number.  In two pieces of correspondence in April 2004, the 
veteran stated that he was in the process of providing 
specific information regarding the traumatic events.  
However, no additional information has been received. 

In an October 1969 induction physical examination, the 
veteran reported a history of nervous trouble.  The examiner 
categorized the complaint as "ulcers," but indicated that 
there were no current symptoms and that the condition was not 
medically disqualifying.  The veteran did not receive any 
treatment or diagnoses of a mental health disorder in 
service.  However, in February 1970, an examiner noted that 
the veteran's symptoms of gastrointestinal distress were 
probably psychophysiological.  In January 1971, an examiner 
noted the veteran's reports of a history of being hyperactive 
and that he exhibited temper tantrums and destructive 
behavior exacerbated by recurrent physical problems. The 
examiner diagnosed personality disorder with depression.  
Another examiner commented that the veteran was experiencing 
situational anxiety.  In March 1971, an examiner noted that 
the veteran's respiratory distress was a psychophysiological 
reaction. 

In a July 1971 discharge physical examination, a physician 
and the veteran noted no psychiatric disorders.  In October 
1971, the veteran stated that there were no changes to his 
medical condition since the July examination. 

In October 1994, the veteran was awarded Social Security 
Administration (SSA) benefits for a back disability and for 
an affective disorder.  The SSA adjudicator referred to a 
report by the veteran's private primary practice physician 
who stated that the veteran's workplace back injury 
exacerbated underlying anxiety and depression.  In May 1999, 
a VA examiner noted that the veteran displayed deficits with 
coping skills and continued to experience anxiety, insomnia, 
and depression.  In December 1999, another VA examiner 
diagnosed a mood disorder.  In April 2000, a VA psychologist 
again noted the veteran's symptoms of anxiety, depression, 
irritability, lack of anger control, and inability to 
concentrate.  The veteran subsequently received on-going 
psychiatric care from VA and private physicians.  In a 
February 2001 letter, a private physician included PTSD in a 
list of diagnosed disorders but did not mention anxiety or 
depression as separately diagnosed conditions. 

In July 2002, a VA examiner noted the veteran's reports of 
traumatic events in service including an accident when he was 
nearly killed by a tank, witnessing the death of a friend, 
and sustaining broken ribs in a racially motivated beating.  
The examiner diagnosed PTSD and noted that the disorder was 
complicated because veteran was illiterate due to a childhood 
onset of attention deficit hyperactivity disorder.  In July 
2002, a VA examiner noted that the veteran had abandoned 
group therapy because it was ineffective in reducing his 
symptoms.  However, he continued individual therapy. 

In January 2003, a VA examiner noted that the claims file was 
not available for review.  The examiner noted the veteran's 
reports of experiencing emotional trauma from unspecified 
training maneuvers when he was nearly killed by a vehicle.  
The veteran reported that he did sustain other injuries 
during the "war games."  The examiner noted the veteran's 
symptoms of anxiety, depression, flashbacks, nightmares, 
irritability, crowd avoidance, and lack of anger control that 
the examiner attributed to the events in service.  The 
examiner diagnosed PTSD, prolonged and moderately severe.    

Regrettably, the Board concludes that service connection for 
PTSD is not warranted because the veteran was not in combat 
and because there is no evidence in service records that the 
alleged traumatic events in service actually occurred.  The 
veteran has not provided dates, locations, or names of other 
service personnel to permit further search of military 
records.  The veteran has not provided other lay statements 
or evidence to substantiate the occurrence of the events.  
Notably, service medical records showed no treatment for 
injuries related to a beating at any time in service, and 
post-service medical records showed that the veteran 
sustained rib fractures in the 1980s, many years after 
service.  However, service medical records did show that the 
veteran was treated for anxiety, depression, mood, and 
personality disorders in service.  These disorders are 
addressed in the Remand section below. 

The absence of credible evidence or information necessary to 
obtain credible evidence of traumatic events in service 
precludes service connection for PTSD.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Additional Medical Examinations

VA must obtain a medical opinion of a possible relationship 
if there is competent lay or medical evidence that a disease 
first manifested in service and the evidence indicates that 
it may be associated with a current disability.  38 C.F.R. 
§ 3.159 (c) (4).   Although the threshold for obtaining a 
medical opinion is low and the Board acknowledges that the 
veteran has a sincere opinion that his rib injury, chronic 
headaches, and right knee discomfort in service were the 
first manifestations of chronic disorders, that determination 
requires medical training.  As a layperson, the veteran does 
not possess the necessary knowledge of medical principles, 
and his assertions, standing alone, are not probative as to 
the etiology of his current extremity symptoms.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, service 
medical records contain clear medical evidence that no rib 
injuries, chronic headaches, or chronic disorders of the 
right knee existed in service.  Nor does the record show 
continuity of symptomatology with respect to the right knee 
disorder.  Nor is continuity of symptomatology shown with 
regard to the current headaches.  Moreover, the medical 
evidence of record links the headaches to nonservice 
connected disabilities.  Therefore, medical examinations are 
not necessary to decide the claims.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for a right knee disorder is denied. 

Service connection for the residual conditions of rib 
fractures is denied. 

Service connection for chronic obstructive pulmonary disease 
is denied.  

Service connection for migraine headaches is denied. 

Service connection for post-traumatic stress disorder is 
denied. 


REMAND

In the opinion of the Board, additional development of the 
claim for service connection for anxiety and depressive 
disorders is necessary. 

The Board refers to the service and post-service medical 
evidence for treatment of psychiatric symptoms noted in the 
section for PTSD above.  Service medical records showed that 
the veteran reported a history of nervous trouble prior to 
service and those symptoms of anxiety and depression were 
noted on several occasions, generally associated with 
gastrointestinal or respiratory distress.  The veteran was 
diagnosed after service with several psychiatric disorders; 
however, no medical provider has reviewed the entire medical 
history contained in the claims file.  Since there is 
evidence of a psychiatric symptoms prior to and in service 
and current diagnoses of related psychiatric disorders, an 
examination and medical opinion regarding the relationship, 
if any, between the veteran's current disorders and treatment 
in service is necessary to decide the claim.  38 C.F.R. 
§ 3.159 (c) (4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
psychiatric examination of by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's current psychiatric 
condition.  Request that the examiner 
provide an opinion whether any current 
disability is at least as likely as not 
(50 percent or greater possibility) 
related to symptoms reported prior to 
service, symptoms  noted during service, 
or any other aspect of service.  If the 
examiner concludes that a current 
disability is related to pre-service 
symptoms, request that the examiner 
comment on whether the disorder was 
aggravated by any aspect of service.  

2.  Then, readjudicate the claim for 
service connection for anxiety and 
depressive disorders.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


